310 S.W.3d 731 (2010)
STATE of Missouri, Respondent,
v.
Henry L. CARMICAL, Appellant.
No. ED 92894.
Missouri Court of Appeals, Eastern District, Division Four.
April 13, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 1, 2010.
*732 Nancy A. McKerrow, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Henry Carmical (Defendant) appeals from his conviction, following a jury trial, of one count each of murder in the second degree, in violation of Section 565.021.1(2), RSMo 2000[1], burglary in the second degree, in violation of Section 569.170, and misdemeanor stealing, in violation of Section 570.030. The trial court sentenced Defendant to life imprisonment on the murder count, consecutive with a term of seven years of imprisonment on the burglary charge and one year of imprisonment on the stealing charge. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.